Citation Nr: 1815551	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition, claimed as degenerative arthritis of the spine. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression. 

3.  Entitlement to service connection for a back condition, claimed as degenerative arthritis of the spine.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law

ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to September 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran was scheduled for a travel board hearing on November 17, 2016, but did not appear.  To date, he has not requested to reschedule the hearing. 

The Veteran initially filed a claim for "depression/anxiety," however the record indicates that the Veteran has had multiple diagnosed psychiatric conditions during the claims period.  A claim is not necessarily limited in scope to a single or particular diagnosis and should be construed based on the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized this claim as one of an acquired psychiatric disorder, to include depression disorder and anxiety disorder. 

The issues of entitlement to service connection for a back condition and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the Veteran's service-connection claims for a back condition.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case in July 2007.  The Veteran did not submit a formal appeal within 60 days of the statement of the case, therefore the August 2005 rating decision became final.

2.  Additional evidence received since the August 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a back condition.

3.  In an August 2005 rating decision, the RO denied the Veteran's service-connection claims for depression.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case in July 2007.  The Veteran did not submit a formal appeal within 60 days of the statement of the case, therefore the August 2005 rating decision became final.

4.  Additional evidence received since the August 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for depression.


CONCLUSIONS OF LAW

1.  The RO's August 2005 decision denying entitlement to service connection for a back condition is final.  38 U.S.C. §§ 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's service-connection claims for a back condition.  38 U.S.C. §§ 1110, 1131, 5108 (West 2012); 38 C.F.R. §§ 3.303, 3.156 (2017).
3.  The RO's August 2005 decision denying entitlement to service connection for depression is final.  38 U.S.C. §§ 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the Veteran's service-connection claims for depression.  38 U.S.C. §§ 1110, 1131, 5108 (West 2012); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Shade, 24 Vet. App. at 118.

Analysis

The Veteran first filed claims of entitlement to service connection for a back condition and depression in January 2005.  The RO denied the claims in August 2005.  The Veteran submitted a timely notice of disagreement and, in response, the RO issued a statement of the case in July 2007.  The Veteran did not file a formal appeal to the Board, therefore the August 2005 rating decision became final.  

Regarding the Veteran's back condition (diagnosed by Dr. R.S. in 2005 to be degenerative disc disease) the Veteran's initial claim was denied, in part, because there was no evidence of an in-service injury.  Although the Veteran had indicated to Dr. R.S. prior to the last final denial that generally, he sustained "hard landings" during service while parachuting, the Veteran more specifically explained in a March 2014 statement that he suffered actual injury to his back after a particular jump during jump school at Fort Benning, in which he landed on the cement.  He claimed that, after the jump, he did not report to the infirmary for fear that he would not be allowed to jump anymore, and argues he has had pain since that time. Current evidence also shows that his diagnoses now include back arthritis in addition to degenerative disc disease.

Regarding the Veteran's acquired psychiatric condition, the record shows a diagnosis of depressive disorder, not otherwise specified in April 2006 as well as a possible diagnosis of psychotic disorder.  At the time of the last final denial, the Veteran had not identified specific in-service events that caused his condition.  In his March 2014 statement, the Veteran claimed that he began to feel depressed after night exercises in which he had to crawl under barbed wire while bullets flew overhead and explosions were nearby.  He also felt depressed after speaking to soldiers returning from Vietnam and hearing about their experiences.  

The aforementioned evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises reasonable possibilities of substantiating the claim.  Without yet addressing the probative value of these additional statements and records, the Board acknowledges that they satisfy the low threshold of new and material evidence required to reopen the claim.  To this extent only, the appeals are granted.


ORDER

The claim of entitlement to service connection for a back condition is reopened. 

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

Back Condition

The Veteran has current diagnoses of degenerative disc disease and spinal stenosis.  He claims that these conditions are the result of a hard landing or multiple hard landings during parachute training in 1970. 

In June 2005, the Veteran underwent an examination with a private physician.  The examiner found that it was at least as likely as not that the Veteran's back condition was due to military service, stating that the Veteran had related several episodes of hard landings.  An adequate medical opinion must be supported by sufficient medical rationale, one that identifies the evidence used to support the opinion, and the medical knowledge required to relate the evidence to the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the examiner did not provide sufficient medical rationale to support the opinion, rather he simply provided a conclusion while repeating the Veteran's stated theory of causation.  Furthermore, the examiner's opinion did not address an August 1994 functional capacity evaluation the Veteran underwent after incurring an industrial injury to his back while at work.  On remand, a new medical opinion, supported by rationale, is necessary to address the Veteran's full medical history regarding his back condition and whether it is related to military service. 

Acquired Psychiatric Disorder

The March 2012 examiner's opinion implied that the Veteran's psychiatric conditions may have pre-dated service.  Indeed, service treatment records show that on his service entry examination, the Veteran checked "Yes" when asked if he had experienced "Depression or Excessive Worry" and "Nervous Trouble of Any Sort."  A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except for defects, infirmities, and disorders noted on entry into service, or where clear and unmistakable evidence shows that the disability existed prior to service and was not aggravated by service.  38 U.S.C. § 1111; 38 C.F.R. §3.304.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. §3.304(b).  Thus, a recorded "history of" a disorder, in and of itself, is not sufficient to constitute a "noting" under 38 C.F.R. § 3.304(b).  Such a notation may be considered in the determination of whether clear and unmistakable evidence exists to rebut the presumption of soundness.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

Here, although the Veteran checked "Yes" to a history of "Depression or Excessive Worry" and "Nervous Trouble of Any Sort," on his service entrance examination, the examiner did not address these symptoms in the examination report, and noted a "normal" clinical psychiatric evaluation.  In light of the March 2012 VA examiner's opinion, the Board believes an updated examination is necessary to address whether any current psychiatric disability preexisted service, and potential in-service aggravation.  

Finally, the Board notes that the record suggests that the Veteran is currently incarcerated.  VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such, individuals are entitled to the same care and consideration given to their fellow non-incarcerated Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C. § 5711 (2012).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, Part III.iv.3.F.2.d.

If, after these efforts are exhausted and documented, VA is unable to provide the incarcerated Veteran with an examination, the RO should still arrange for a psychiatrist to review the Veteran's claims file and provide opinions on: the Veteran's current diagnosis; whether any currently diagnosed acquired psychiatric disorders are causally related to service; whether there is clear and unmistakable evidence to support the findings that the Veteran's acquired psychiatric disorder(s) existed prior to service; and, if so, whether the disorder(s) increased in severity during or as a result of service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of records pertaining to any treatment 
the Veteran has received at VA facilities since October 2014.  The evidence obtained, if any, should be associated with the claims file.

2.  Ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal, to include care provided to him while under incarceration.  If he provides the necessary release, assist him in obtaining the records identified.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Arrange to have an appropriate medical examiner provide an opinion regarding the Veteran's back condition.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current back disability, to specifically include degenerative disc disease and arthritis, had its onset in, or is otherwise related to in-service injuries to the back, to include hard impacts when parachuting.  In providing the opinion, the examiner should address: 

* The Veteran's March 2014 statement in which he describes an unintentional parachute landing on a cement surface, when he injured his back.

* May 1971 service treatment record notes that show the Veteran was treated for lower back pain and tenderness from the L2-L4 area and assessed with a mild sprain. 

* The Veteran's service separation examination, on which he checked "Yes" to recurrent back pain. 

* The Veteran's April 1990 workplace industrial injury and diagnosed lumbar strain, evaluated in a 1994 functional capacity examination. 

* The Veteran's current diagnosis of degenerative disc disease and spinal stenosis. 

The examiner should set forth all opinions, along with complete rationale for the conclusions reached, in a printed report.  Complete rationale should include an identification of the evidence used to reach any conclusion and an explanation of the medical significance of such evidence.  If the examiner determines that the absence of evidence is medically significant, he or she should explain the reasoning for its significance.  

4.  Schedule the Veteran for a VA mental disorders examination in accordance with the procedures for incarcerated Veterans outlined above and found in 38 U.S.C. § 5711; Wood v. Derwinski; Bolton v. Brown; and VA's Adjudication Manual.

The examiner should clearly identify all current acquired psychiatric disorders.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to the following questions: 

a) Is it clear and unmistakable (i.e. undebatable) that the that a currently diagnosed psychiatric disorder existed prior to service? 

b) If so, is it also clear and unmistakable (i.e. undebatable) that the disability was NOT aggravated during his period of service?

c) If the answers to either "a)" or "b)" is "no," assume as true that the Veteran entered service in sound condition.  With this assumption in mind, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in, or is otherwise related to the Veteran's period of active service?  

In providing these opinions, the examiner should consider: 

* The Veteran's November 1969 service entrance examination on which he checked "Yes" to "Depression or Excessive Worry" and "Nervous Trouble of Any Sort." 

* The Veteran's in-service psychiatric symptoms and evaluations, including a 1971 suicide attempt. 
* The Veteran's claims that his psychiatric disorder(s) began after night exercises during basic training and after speaking with other soldiers who were returning from Vietnam. 

* The varying diagnoses of depression, NOS, psychotic disorder, and major depressive disorder throughout the Veteran's medical history. 

The examiner should set forth all opinions, along with complete rationale for the conclusions reached, in a printed report.  Complete rationale should include an identification of the evidence used to reach any conclusion and an explanation of the medical significance of such evidence.  If the examiner determines that the absence of evidence is medically significant, he or she should explain the reasoning for its significance.  

5.  If, after following the procedures listed above, VA determines that it is not possible to provide the Veteran with an examination, due to his incarceration, the entire claims folder should be provided to an appropriate examiner to provide the opinions requested, based on the existing medical evidence of record. 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


